Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 1 of 33 PageID #: 954




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 ALL-OPTIONS, INC., et al.,             )
                                        )
                            Plaintiffs, )
                                        )
                        v.              )         No. 1:21-cv-01231-JPH-MJD
                                        )
 ATTORNEY GENERAL OF INDIANA in his )
 official capacity, et al.,             )
                                        )
                            Defendants. )

                  ORDER GRANTING PLAINTIFFS' MOTION FOR
                         PRELIMINARY INJUNCTION

       Plaintiffs ask the Court to enter a preliminary injunction prohibiting the

 State of Indiana from enforcing a new law that would require qualified abortion

 clinic personnel to recite specific language to women seeking a medication

 abortion. Medication abortions involve a two-drug regimen, with the first

 prescription (mifepristone) taken 24 to 48 hours before the second

 (misoprostol).

       The disclosure required by the new law (the "Required Disclosure")

 states:

             Some evidence suggests that the effects of Mifepristone
             may be avoided, ceased, or reversed if the second pill,
             Misoprostol, has not been taken. Immediately contact
             the following for more information at (insert applicable
             abortion inducing drug reversal Internet web site and
             corresponding hotline number).

 The parties agree that this Required Disclosure refers to "abortion pill reversal,"

 which is the theory that large doses of progesterone—a pregnancy-sustaining

 hormone—can counteract mifepristone's effects.
                                         1
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 2 of 33 PageID #: 955




       Plaintiffs have shown a reasonable likelihood of success on their claim

 that it violates the First Amendment for the State to compel abortion providers

 to recite the Required Disclosure. While the State may require abortion

 providers to give a woman seeking an abortion certain types of information as

 part of the informed-consent process, that information must, at a minimum, be

 truthful and not misleading. Plaintiffs have shown a reasonable likelihood of

 being able to show that the Required Disclosure is not.

       In reaching this conclusion, the Court does not discredit the State's

 witnesses or the concept of abortion pill reversal, nor does it prevent the State

 from sharing information about abortion pill reversal with women who are

 considering medication abortions. Rather, the Court finds that because the

 evidence in the record does not fit with the language of the Required

 Disclosure, that evidence does not demonstrate that the Required Disclosure is

 truthful and not misleading. Therefore, Plaintiffs have shown a reasonable

 likelihood of success on their claim that it violates the First Amendment for the

 State to compel abortion providers to recite the Required Disclosure.

       Plaintiffs' motion for a preliminary injunction is GRANTED.

                                      I.
                 The Challenged Statute and Plaintiffs' Claims

       Indiana law permits a woman to have a surgical or medication abortion

 under certain circumstances. See Ind. Code § 16-34-2-1. An abortion is lawful

 only if performed "with the voluntary and informed consent of the pregnant

 woman upon whom the abortion is to be performed." Ind. Code § 16-34-2-1.1.



                                         2
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 3 of 33 PageID #: 956




 For consent to be voluntary and informed, Indiana law requires certain

 conditions be met. Id.

           Among the conditions required for informed consent, a qualified medical

 provider must, at least eighteen hours before the abortion, disclose certain

 information to the pregnant woman who is seeking the abortion, including:

       •   information about the physician performing the abortion;

       •   availability of follow-up care;

       •   "information concerning the abortion inducing drug";

       •   "[o]bjective scientific information of the risks of and alternatives to the

           procedure or the use of an abortion inducing drug";

       •   information about and a picture of a fetus; and

       •   medical risks associated with carrying a pregnancy to term.

 Id.

           At least eighteen hours before the abortion, the pregnant woman must

 also receive information orally and in writing about:

       •   availability of medical assistance benefits for neonatal care and

           childbirth;

       •   child-support obligations;

       •   availability of adoption alternatives;

       •   physical risks of abortion;

       •   emergency contact information for the facility where the abortion is

           performed; and

       •   availability of counseling.

                                              3
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 4 of 33 PageID #: 957




 Id.

       The State of Indiana enacted Public Law No. 218-2021 on April 29, 2021,

 and it is scheduled to take effect on July 1, 2021. See dkt. 57 at 10; dkt. 53 at

 7. The new law adds to the disclosures already mandated as part of the

 informed-consent process by requiring providers to tell a pregnant woman

 seeking an abortion:

             Some evidence suggests that the effects of Mifepristone
             may be avoided, ceased, or reversed if the second pill,
             Misoprostol, has not been taken. Immediately contact
             the following for more information at (insert applicable
             abortion inducing drug reversal Internet web site and
             corresponding hotline number). 1

 Pub. L. No. 218-2021, §§ 4(a)(1), 5(a)(1)(C), 2021 Ind. Acts ___ (to be codified at

 Ind. Code §§ 16-34-2-1(a)(1), 16-34-2-1.1(a)(1)(C)). The Required Disclosure

 must be given "orally and in writing" "[a]t least eighteen (18) hours before the

 abortion." § 5(a)(1), 2021 Ind. Acts ___. "A physician shall also provide" the

 Required Disclosure "orally and in writing" at the time of a patient's discharge

 from care. § 4(a)(1), 2021 Ind. Acts ___.

       If the provider does not give the Required Disclosure, consent to the

 abortion is abrogated, thus making the abortion unlawful. § 5(a), 2021 Ind.

 Acts ___. Providers who violate the law by not giving the Required Disclosure,

 as well as clinics and hospitals that permit, aid, or abet violations, are subject

 to criminal penalties and disciplinary sanctions. Ind. Code §§ 16-34-2-7, 35-

 50-2-6(b), 34-28-5-4(a), 25-1-9-4(a)(3), 16-21-3-2(2).


 1The website will be www.abortionpillreversal.com and the hotline telephone number
 will be (877) 588-0333. See dkt. 57-9 at 5 (Foster Decl. ¶ 12).

                                          4
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 5 of 33 PageID #: 958




       Plaintiffs, a group of medical clinics and physicians that provide

 abortions, contend that the Required Disclosure violates the First Amendment

 because the State is compelling them to recite a false and misleading message

 about using progesterone treatment to avoid a medication abortion after the

 woman has taken mifepristone as the first part of the regimen. They have

 moved for a preliminary injunction to prevent the State from enforcing the

 Required Disclosure before the statute's July 1, 2021 effective date. Dkt. 1;

 dkt. 5.

                                       II.
                        Preliminary Injunction Standard

       A party may move under Federal Rule of Civil Procedure 65 for the

 issuance of a preliminary injunction. Determining whether a preliminary

 injunction is appropriate involves a two-step inquiry, with a threshold phase

 and a balancing phase. Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of

 Educ., 858 F.3d 1034, 1044 (7th Cir. 2017). At the threshold phase, the

 moving party must show that: (1) without the requested relief, it will suffer

 irreparable harm during the pendency of its action; (2) traditional legal

 remedies would be inadequate; and (3) it has "a reasonable likelihood of

 success on the merits." Id. If the movant satisfies these requirements, the

 Court proceeds to the balancing phase "to determine whether the balance of

 harm favors the moving party or whether the harm to other parties or the

 public sufficiently outweighs the movant's interests." Id. This balancing

 process involves a 'sliding scale' approach: the more likely the plaintiff is to win


                                          5
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 6 of 33 PageID #: 959




 on the merits, the less the balance of harms needs to weigh in [its] favor, and

 vice versa." Mays v. Dart, 974 F.3d 810, 818 (7th Cir. 2020). To do this, "the

 district court equitably weighs these factors together, seeking at all times to

 minimize the costs of being mistaken." Cassell v. Snyders, 990 F.3d 539, 545

 (7th Cir. 2021) (citation omitted).


                                       III.
                                Summary of Evidence

       A. Background on medication abortions

       The U.S. Food and Drug Administration ("FDA") has approved a two-step

 regimen for medication abortions up to ten weeks after a woman's last

 menstrual period. Dkt. 53-6 at 3–4 (Schreiber 2 Decl. ¶¶ 13–14); U.S. Food &

 Drug Admin., Mifeprex Label 1–3 (revised Mar. 2016) (dkt. 53-6 at 51–53)

 (hereinafter Mifeprex Label). The regimen requires a patient to first take 200

 milligrams of mifepristone (brand name Mifeprex). Id. Twenty-four to forty-

 eight hours later, the patient then takes 800 micrograms of misoprostol. Id.

       Mifepristone blocks the body's receptors for progesterone, a hormone

 necessary to maintain a pregnancy. Dkt. 53-6 at 4–5 (Schreiber Decl. ¶ 15);

 Mifeprex Label at 10 (dkt. 53-6 at 60); dkt. 62 at 1 (Stipulation ¶ 5). This

 causes the tissue and lining of the uterus to detach from the uterine wall, dkt.


 2 Dr. Courtney Schreiber is a board-certified obstetrician-gynecologist, the Stuart and

 Emily Mudd Professor of Obstetrics and Gynecology at the University of Pennsylvania
 Perelman School of Medicine, Chair of the Complex Family Planning Division of the
 American Board of Obstetrics, and a Fellow of the American College of Obstetricians
 and Gynecologists. Dkt. 53-6 at 2–3 (Schreiber Decl.), 22–49 (CV). Dr. Schreiber has
 provided abortion care to over 5,000 patients and has published over forty peer-
 reviewed articles on reproductive health issues. Id.


                                            6
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 7 of 33 PageID #: 960




 53-6 at 4–5 (Schreiber Decl. ¶ 15); dkt. 57-2 at 7 (Delgado 3 Decl. ¶ 17), which

 renders the embryo nonviable in most cases, see dkt. 53-6 at 5 (Schreiber Decl.

 ¶ 17); dkt. 57-2 at 9 (Delgado Decl. ¶ 24). Mifepristone also softens and opens

 the cervix and helps trigger and strengthen uterine contractions. Dkt. 53-6 at

 4–5 (Schreiber Decl. ¶ 15).

       The second drug—misoprostol—causes uterine contractions that expel

 the contents of the uterus. Id. at 6 (¶ 18); dkt. 57-1 at 4–5 (Francis Decl. ¶ 6).

 Only 2.6 percent of patients will remain pregnant after the two-drug regimen.

 Dkt. 53-6 at 6 (Schreiber Decl. ¶ 18); Mifeprex Label at 13 (dkt. 53-6 at 63).

       "Because of the risks of serious complications . . . [mifepristone] is

 available only through a restricted program under a Risk Evaluation and

 Mitigation Strategy." Mifeprex Label at 2 (dkt. 53-6 at 52). Under this

 program, "[p]atients must sign a Patient Agreement Form" and "[p]rescribers

 must be certified with the program by completing the Prescriber Agreement

 Form." Id. at 6 (dkt. 53-6 at 56); see also Ind. Code § 16-34-2-1(a)(1). The

 Patient Agreement Form requires a patient to certify that she "ha[s] decided to

 take Mifeprex and misoprostol to end [her] pregnancy and will follow [her]

 provider's advice about when to take each drug." U.S. Food & Drug Admin.,




 3Dr. George Delgado is a California-licensed physician who is board-certified in family
 medicine and hospice and palliative medicine. See dkt. 57-2 at 2–3 (Delgado Decl.
 ¶¶ 2–3), 38–41 (CV). He is the founder of the Abortion Pill Rescue Network, the
 medical director of George Delgado, M.D., Inc., and the chief medical officer of The
 Elizabeth Hospice. See id. at 2–3, 4 (Delgado Decl. ¶¶ 3, 7–9), 38–41 (CV).

                                            7
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 8 of 33 PageID #: 961




 Mifeprex (Mifepristone) Patient Agreement Form, (revised Mar. 2016). 4 She also

 agrees that she "will take Mifeprex on Day 1" and take prescribed misoprostol

 tablets 24 to 48 hours after taking Mifeprex. Id. A patient can, of course, still

 choose to decline to follow the regimen after signing this form. The healthcare

 provider must also sign this form and place a copy in its medical records.

 Patient Agreement Form; see U.S. Food & Drug Admin., Mifeprex (Mifepristone)

 Prescriber Agreement Form, (revised Mar. 2016). 5

          Plaintiff abortion providers urge every woman seeking a medication

 abortion to be "firm" in her decision before beginning a medication abortion.

 See dkt. 53-6 at 19–20 (Schreiber Decl. ¶¶ 59–60); dkt. 53-1 at 5 (Case Decl.

 ¶ 20); dkt. 53-4 at 4 (Haskell Decl. ¶ 18); dkt. 53-5 at 3 (Miller Decl. ¶ 10); dkt.

 53-3 at 5 (Hagstrom Miller Decl. ¶ 18); dkt. 63-1 at 5–6 (Cadwallader Decl.

 ¶ 14).

          B. Abortion pill reversal theory

          Dr. George Delgado has proposed administering repeated doses of the

 hormone progesterone to patients who have taken only mifepristone (and not

 misoprostol) to "reverse" mifepristone's effects. See dkt. 57-2 at 3 (Delgado

 Decl. ¶ 6) (labeling this proposal as "APR" for "abortion pill reversal"). Dr.

 Delgado has explained that "progesterone and mifepristone are in direct



 4http://www.accessdata.fda.gov/drugsatfda_docs/rems/Mifeprex_2016-03-
 29_Patient_Agreement_Form.pdf [https://perma.cc/G9NS-NWCA] [hereinafter Patient
 Agreement Form].

 5https://www.accessdata.fda.gov/drugsatfda_docs/rems/Mifeprex_2016-03-
 29_Prescriber_Agreement_Form.pdf [https://perma.cc/Y3T2-CU5K].

                                          8
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 9 of 33 PageID #: 962




 competition at the receptor level," so adding more progesterone will help it "out-

 compete the mifepristone" to "win the race to the receptor." Id. at 8, 23 (¶¶ 21–

 22, 63); see dkt. 57-5 at 6–7 (Harrison Decl. ¶ 14); dkt. 57-1 at 5 (Francis Decl.

 ¶ 7); dkt. 57-4 at 7–8 (Boles Decl. ¶ 12); dkt. 57-7 at 4 (Stroud Decl. ¶ 7).

       At the evidentiary hearing, Dr. Delgado compared a progesterone

 receptor to a locked door that progesterone must open for pregnancy to

 continue. He testified that mifepristone fills the lock to this door, acting as a

 "false key" that keeps the door shut. Although it's uncontested that

 mifepristone binds preferentially to the receptor, Dr. Delgado explained that the

 false keys do not stay in the lock. Instead, they go in and out. So, he testified,

 it makes biologic sense that adding more "true keys" of progesterone to the

 body will help unlock the door enough to allow for a successful pregnancy.

       Dr. Delgado has published two articles supporting this proposal. See

 George Delgado & Mary L. Davenport, Progesterone Use to Reverse the Effects of

 Mifepristone, 46 Annals of Pharmacotherapy (Dec. 2012) (dkt. 53-6 at 71–74);

 George Delgado et al., A Case Series Detailing the Successful Reversal of the

 Effects of Mifepristone Using Progesterone, 33(1) Issues in L. & Med. 21 (2018)

 (dkt. 53-6 at 76–86). In 2012, Dr. Delgado published a four-page paper

 describing seven patients who took mifepristone and were later administered

 progesterone. Dkt. 53-6 at 71–74. Four of the seven patients carried

 pregnancies to term. Id. at 72. Dr. Delgado concluded that this data "suggests

 that medical abortion can be arrested by progesterone injection after

 mifepristone ingestion prior to misoprostol due to the competitive action of


                                          9
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 10 of 33 PageID #: 963




  progesterone versus mifepristone." Id. at 73. The study also noted that it

  "welcome[d] further clinical trials . . . in order to have an evidence basis for the

  best protocol." Id.

        In 2018, Dr. Delgado published a second, larger case-series study on the

  subject. See id. at 76–86. In this study, he performed a retrospective analysis

  of clinical data of "547 patients . . . who underwent progesterone therapy" after

  taking mifepristone without misoprostol. Id. at 81. Of these 547 women, 257

  had confirmed successful pregnancies. Id. After adding four women who "were

  pregnant with viable fetuses but were lost to follow-up after 20 weeks

  gestation," the study found an "overall rate of reversal" of 48 percent. Id. For a

  group of 125 patients who received progesterone intramuscularly, the rate of

  successful pregnancies was 64 percent. Id. at 81–82. Among another group of

  31 patients who received 400 milligrams of progesterone orally twice daily for

  three days and once daily through the end of the first trimester, the rate of

  successful pregnancies was 68 percent. Id. After comparing this data to a

  historical "control" group with 25 percent of patients taking mifepristone

  continuing their pregnancies, Dr. Delgado concluded that "[t]he reversal of the

  effects of mifepristone using progesterone is safe and effective" and

  recommended protocols for physicians to treat women seeking mifepristone

  reversal. Id. at 77, 81, 84.

        Defendants also submitted declarations and testimony of several

  physicians who attested to their clinical experience treating women who started

  medication abortions by taking mifepristone but later changed their minds


                                           10
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 11 of 33 PageID #: 964




  about ending their pregnancies. Dr. Delgado estimated that his California

  office had used the protocol for 50–75 women who went on to have successful

  pregnancies. He also estimated that internationally there were over 2,000

  documented successes with his protocol. Dr. Casey Delcoco, a board-certified

  family medicine physician in Indianapolis, also testified about her use of the

  abortion pill reversal protocol. See dkt. 57-3 at 2–3 (Delcoco Decl. ¶¶ 2–3), 16–

  17 (CV). Over her six years as the only physician providing these services in

  the greater Indianapolis area, Dr. Delcoco received 15 calls asking about

  abortion pill reversal. See id. at 12–14 (Delcoco Decl. ¶¶ 20–21). Ten women

  were either lost to follow-up or completed their abortions. The other five

  receiving the full abortion pill reversal protocol all went on to have successful

  pregnancies. Id. One of those patients––"Mary Roe"––testified at the

  evidentiary hearing, explaining the difficult decision she faced, the care she

  received from Dr. Delcoco, and her successful pregnancy. See dkt. 57-8 at 4–5

  (Roe Decl.).

        Defendants also designated declarations from several other physicians

  who have followed Dr. Delgado's recommended protocol. See dkt. 57-4 at 3

  (Boles Decl. ¶ 3) (20 calls and 7 patients treated, with 5 having successful

  pregnancies); dkt. 57-7 at 3–4 (Stroud Decl. ¶ 6) (10 patients treated and 2

  successful pregnancies); dkt. 57-1 at 4 (Francis Decl. ¶ 5) (one patient treated

  who had a successful pregnancy). And Defendants called a medical ethicist,




                                          11
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 12 of 33 PageID #: 965




  Dr. Farr Curlin, to testify at the evidentiary hearing about informed consent.

  See dkt. 57-6 (Curlin 6 Decl.).

        C. Plaintiffs' challenge to abortion pill reversal theory

        Plaintiffs called Dr. Courtney Schreiber at the evidentiary hearing. She

  challenged the biologic explanation and research underlying abortion pill

  reversal. First, she explained that mifepristone binds tightly and preferentially

  to progesterone receptors and therefore "wins" out over progesterone regardless

  of how much progesterone is in the body. She testified that progesterone levels

  are already "sky high" during pregnancy, so adding more progesterone to the

  body would not help. As Dr. Schreiber explained it, adding more progesterone

  to a body already flooded with it is like rain on a swimmer in a pool—the

  swimmer is wet either way.

        Second, Dr. Schreiber testified that Dr. Delgado's studies offer "zero

  scientific evidence" that adding progesterone increases the chance of carrying a

  pregnancy to term after a patient takes mifepristone. See dkt. 53-6 at 6–13

  (Schreiber Decl.); dkt. 53-2 at 9–12 (Cunningham Decl.). She pointed to a

  systematic review published in the journal Contraception, which concluded that

  the "evidence is insufficient to determine whether treatment with progesterone

  after mifepristone results in a higher proportion of continuing pregnancies


  6 Dr. Farr A. Curlin is the Josiah C. Trent Professor of Medical Humanities in the Duke
  University Trent Center for Bioethics, Humanities, and History of Medicine, a professor
  in Duke University's Department of Medicine, and the Co-Director of the Theology,
  Medicine and Culture Initiative at Duke Divinity School. See dkt. 57-6 at 2 (Curlin
  Decl. ¶¶ 2–3), 30–50 (CV). He is licensed to practice medicine in North Carolina as a
  general internist and is board-certified in Hospice and Palliative Medicine. See id.


                                            12
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 13 of 33 PageID #: 966




  compared to expectant management." See Daniel Grossman et al., Continuing

  Pregnancy After Mifepristone and "Reversal" of First-Trimester Medical Abortion:

  A Systematic Review, 92(3) Contraception 206 (2015) (dkt. 53-6 at 88). She

  also discussed Dr. Grossman's article in the New England Journal of Medicine

  that briefly analyzed the 2018 Delgado study and found no indication that

  progesterone administration increases the likelihood of continued pregnancy.

  See Daniel Grossman & Kari White, Abortion "Reversal"—Legislating Without

  Evidence, 379(16) N. Eng. J. Med. 1491 (2018) (dkt. 53-6 at 95–97).

        Third, Dr. Schreiber testified that Dr. Delgado's research methods do not

  allow for broad protocol recommendations. Both of Dr. Delgado's papers are

  case-series studies, which "follow[] a group of patients who have a similar

  diagnosis or who are receiving the same treatment over a certain period of

  time." Dkt. 53-6 at 6–7 (Schreiber Decl. ¶ 22); dkt. 53-2 at 9 (Cunningham

  Decl. ¶ 24). Dr. Schreiber testified that because "[c]ase series are descriptive

  reports that are considered to be very low-quality evidence for drawing

  conclusions about a treatment's effects," The Nat'l Acads. of Scis., Eng'g, &

  Med., The Safety and Quality of Abortion Care in the United States 54 (2018)

  (Hearing Ex. 19), they are "not considered sufficient evidence to support the

  safety or efficacy of a new treatment," dkt. 53-6 at 6–7 (Schreiber Decl. ¶ 22);

  dkt. 53-2 at 9 (Cunningham Decl. ¶ 24) (noting that case-series studies are the

  "lowest level of clinical evidence in the hierarchy of evidence").

        Fourth, Dr. Schreiber testified that Dr. Delgado's studies did not

  maintain an adequate control group. She described a control group as a way


                                           13
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 14 of 33 PageID #: 967




  for researchers to compare "apples to apples," allowing an assessment of

  "whether a change in a study participant's condition is due to the treatment or

  some other factor." See dkt. 62 at 2 (Stipulation ¶ 8). Neither of Dr. Delgado's

  studies included a concurrent control group, recorded the amount of

  mifepristone administered, maintained uniform routes of progesterone

  administration, intervals between doses, and duration of treatment, or logged

  standard demographic information like patient age, race, and medical history.

  See dkt. 53-6 at 9–10, 12 (Schreiber Decl. ¶¶ 29–32, 38); dkt. 53-2 at 10, 15,

  17 (Cunningham Decl. ¶¶ 26, 37, 41).

        And while Dr. Delgado's 2018 study included a "historical control group,"

  Dr. Schreiber testified that the control group's members had different average

  gestational ages and doses of mifepristone than those women in the treatment

  group. See dkt. 53-6 at 12–13 (Schreiber Decl. ¶ 39). These differences are

  important, Dr. Schreiber explained, because the greater the gestational age of

  an embryo, the higher the likelihood for a continued pregnancy after taking

  mifepristone. See, e.g., Mifeprex Label at 13 (dkt. 53-6 at 63). Dr. Schreiber

  also expected that a lower dose of mifepristone could result in either the same

  or a higher rate of continued pregnancy. Because Dr. Delgado's treatment

  group included patients with higher gestational ages and lower doses of

  mifepristone than his "control" group, she testified that it makes sense that his

  treatment group had lower mifepristone efficacy rates than his control group,

  even without any intervention. Dr. Schreiber therefore testified that it's

  impossible to isolate the effect of progesterone administration on members of


                                         14
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 15 of 33 PageID #: 968




  the treatment group without these proper standards of control. See dkt. 53-6

  at 12–13 (Schreiber Decl. ¶ 39).

        In addition, Dr. Schreiber disputed Dr. Delgado's selection of a 25-

  percent rate of ongoing pregnancies after mifepristone use as his "historical

  control group." She discussed the 2015 systematic review by Dr. Grossman

  cited above for support. That review identified 13 studies that met its criteria.

  Dkt. 53-6 at 91 (Table 1). The rates of continued pregnancies after

  mifepristone from those studies ranged from 8–46 percent, with a 95-percent

  confidence interval ranging from 3–61 percent. See id. Dr. Schreiber called

  this a "wide" range and therefore argued that Dr. Delgado's selection of a rate of

  25 percent as his "control" group was arbitrary and unwarranted.

        Fifth, Dr. Schreiber testified that no conclusion can be reached from Dr.

  Delgado's 2018 study because it excluded women who had taken mifepristone

  but did not have a viable embryo, as determined by an ultrasound. See dkt.

  53-6 at 10, 13 (Schreiber Decl. ¶¶ 31, 40). As a result, the studies necessarily

  excluded women for whom mifepristone had already terminated their

  pregnancies. See id. Dr. Schreiber explained that the patients selected had

  therefore already withstood the initial effects of mifepristone and their

  pregnancies likely could have continued absent intervention. Id. She thus

  disputed Dr. Delgado's characterization of this selection method as a

  "confounding variable" and instead called it a confounding "outcome,"

  comparing it to a study of cancer treatment that selected only patients whose

  cancer had already been cured.


                                          15
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 16 of 33 PageID #: 969




        Finally, Dr. Schreiber pointed to conclusions by others in the medical

  community on the efficacy of abortion pill reversal. See dkt. 53-6 at 14–15

  (Schreiber Decl. ¶¶ 46–47). The American College of Obstetricians and

  Gynecologists ("ACOG"), the Society of Family Planning ("SFP"), and the

  National Abortion Federation ("NAF") have concluded that no evidence supports

  abortion pill reversal. See Am. Coll. of Obstetricians & Gynecologists and Soc'y

  of Family Planning, Practice Bulletin No. 225: Medication Abortion up to 70 Days

  of Gestation, 136 Obstetrics & Gynecology 3 (2020) (dkt. 53-6 at 101); Nat'l

  Abortion Fed'n, Clinical Policy Guidelines for Abortion Care 18 (2020) (dkt. 53-6

  at 141).

                                       IV.
                         Analysis and Conclusions of Law

        A. Likelihood of success on the merits

              1. The First Amendment and compelled speech

        The Required Disclosure alters the content of abortion providers' speech

  by compelling them to recite a prescribed message to women who seek an

  abortion. See Riley v. Nat'l Fed'n of the Blind of N. Carolina, Inc., 487 U.S. 781,

  795 (1988) ("Mandating speech that a speaker would not otherwise make

  necessarily alters the content of the speech."). Because this case involves

  compelled speech—rather than a direct limitation on when or how an abortion

  may be performed—the Court begins with Plaintiffs' First Amendment claim.

  See Nat'l Inst. of Fam. & Life Advocs. v. Becerra, 138 S. Ct. 2361, 2371 (2018)

  ("NIFLA") (explaining that required notices for medical providers are "content-



                                          16
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 17 of 33 PageID #: 970




  based regulation[s] of speech" that implicate the First Amendment). Indeed,

  speech is fundamental to the physician-patient relationship because "[d]octors

  help patients make deeply personal decisions." See id. at 2374 (citation

  omitted).

        As a general matter, government regulations of the content of speech "are

  presumptively unconstitutional and may be justified only if the government

  proves that [they are] narrowly tailored to serve compelling state interests." Id.

  at 2371 (quoting Reed v. Town of Gilbert, Ariz., 576 U.S. 155, 163 (2015)).

  However, one "exempt[ion] . . . from the normal prohibition on content-based

  restrictions" is the regulation of speech "as part of the practice of medicine,

  subject to reasonable licensing and regulation by the State." NIFLA, 138 S. Ct.

  at 2372–73 (quoting Planned Parenthood of Se. Pennsylvania v. Casey, 505 U.S.

  833, 884 (1992)) (emphasis omitted).

        In Casey, a group of abortion clinics and physicians challenged a

  Pennsylvania law requiring abortion providers to give certain information to

  women seeking an abortion. 505 U.S. at 845. That statute required abortion

  providers to "inform the woman of the nature of the procedure, the health risks

  of the abortion and of childbirth, . . . the 'probable gestational age of the

  unborn child,'" and "of the availability of printed materials published by the

  State" describing the fetus, alternatives to abortion, and certain available

  resources. Id. at 881, 902–03. The Supreme Court concluded that the

  required disclosures were "truthful and not misleading" and helped a woman

  "apprehend the full consequences of her decision." Id. at 882–85. Accordingly,


                                           17
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 18 of 33 PageID #: 971




  the Court found that the challenged informed-consent statute was "a

  reasonable measure to ensure an informed choice." Id. at 883. The

  information was "part of the practice of medicine," so there was "no

  constitutional infirmity in the requirement that the physician provide the

  information mandated by the State." Id. at 884; see NIFLA, 138 S. Ct. at 2373–

  74.

        Casey therefore permits "a State to further its legitimate goal of

  protecting the life of the unborn by enacting legislation aimed at ensuring a

  decision that is mature and informed, even when in so doing the State

  expresses a preference for childbirth over abortion." 505 U.S. at 883. But

  Casey does not allow a State to compel abortion providers to recite anything

  the State chooses. See id. at 881–85; Stuart v. Camnitz, 774 F.3d 238, 249 (4th

  Cir. 2014) ("The single paragraph in Casey does not assert that physicians

  forfeit their First Amendment rights in the procedures surrounding abortions, .

  . . ."). The compelled speech must, at a minimum, be "truthful and not

  misleading" to withstand First Amendment scrutiny. Casey, 505 U.S. at 882

  ("If the information the State requires to be made available to the woman is

  truthful and not misleading, the requirement may be permissible.").

        Here, the Required Disclosure is a statement about medical science—it

  would require abortion providers to say that "[s]ome evidence suggests" that

  mifepristone's effects "may be avoided, ceased, or reversed." §§ 4(a)(1),

  5(a)(1)(C), 2021 Ind. Acts ___. To be truthful and not misleading, that

  statement must be supported by medical evidence.


                                         18
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 19 of 33 PageID #: 972




               2. Medical evidence analysis and factual findings

        Plaintiffs argue that "no scientifically valid evidence suggests" that the

  Required Disclosure is true. Dkt. 53 at 22. The State contends that it has

  offered "ample" evidence in support, relying primarily on two published studies

  from Dr. Delgado. Dkt. 57 at 13–18.

                      a. Published studies

        Dr. Delgado's research began with a 2012 case report on seven women

  who had taken mifepristone "and then sought assistance to block the

  mifepristone effects." Dkt. 53-6 at 71. One of the women did not have a live

  embryo documented either at the abortion clinic or at the physician's office,

  and four of the women eventually delivered healthy newborns. Id. at 72. Dr.

  Schreiber testified that the study followed too few pregnancies to support the

  effectiveness of abortion pill reversal, and Defendants have not presented

  contrary evidence. Indeed, a publication in the journal Contraception analyzed

  Dr. Delgado's 2012 case report and concluded that the "evidence is insufficient

  to determine whether treatment with progesterone after mifepristone results in

  a higher proportion of continuing pregnancies compared to expectant

  management." Dkt. 53-6 at 88.

        Dr. Delgado next published a 2018 case-series study with "a

  retrospective analysis of clinical data of 754 patients who decided to attempt to

  reverse the medical abortion process after taking mifepristone." Id. at 76. 7


  7 Plaintiffs argue that Dr. Delgado's 2018 study "lacked proper IRB oversight" and
  "engaged in unethical experimentation." Dkt. 53 at 22–23. At the evidentiary hearing,
  Dr. Delgado testified about the IRB-approval process, and Plaintiffs did not rebut that

                                            19
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 20 of 33 PageID #: 973




  That study began with 1,668 calls to a hotline "from women who had taken

  mifepristone and were interested in reversal." Id. at 80. Of those women, 754

  started progesterone therapy. Id. And of that number, 112 women were lost to

  follow-up, 57 chose to complete their abortions, and 38 had been beyond the

  72-hour mark after they had taken mifepristone. Id. The study therefore

  analyzed 547 women who completed progesterone therapy. Id.

        257 of the 547 women delivered babies, and four more were "lost to

  follow up" after twenty weeks gestation. Id. at 81–82. The study also explained

  how the progesterone was given. Id. 31 women received "High Dose Oral"

  progesterone with 21—or 68%—having pregnancy continue. Id. 125 women

  received intramuscular injections with 80—or 64%—having pregnancy

  continue. Id.

        While this 2018 study describes relatively high rates of continuing

  pregnancy, two significant limitations make it unreliable as support for the

  "[s]ome evidence" language of the Required Disclosure. First, it excluded an

  unknown number of women who had nonviable embryos when progesterone

  therapy was being considered. Dkt. 53-6 at 84. Because the study does not

  disclose how many women are in that group, it could include as many as 914—

  the number who called the hotline but were undocumented in the study.

  Because the actual number is unknown, the impact cannot be calculated with

  certainty—but it's likely very large because the study analyzed only 547


  testimony. However, the Court makes no findings about the IRB process because
  Plaintiffs have not explained its relevance to whether the study qualifies as "[s]ome
  evidence" for abortion pill reversal. See dkt. 53.

                                             20
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 21 of 33 PageID #: 974




  women. This missing data is particularly relevant because it could help

  identify how many women experienced abortions after mifepristone alone

  before they could receive progesterone therapy. Therefore, a substantial

  limitation of the 2018 study is that it did not treat at least some of those cases

  as "failed reversals." 8

         Second, the 2018 study does not allow for an "apples to apples"

  comparison between the treatment and "control" groups, making it impossible

  to assess whether the difference in outcomes was "due to the treatment or

  some other factor." See dkt. 62 at 2 (Stipulation ¶ 8). As Dr. Delgado

  admitted, the treatment and "control" groups varied in gestational age and

  mifepristone dose. See dkt. 57-2 at 27, 28 (Delgado Decl. ¶¶ 74, 77–78); dkt.

  53-6 at 12–13 (Schreiber Decl. ¶ 39). These differences matter because the

  greater the gestational age of an embryo, the higher the likelihood for a

  continued pregnancy after mifepristone has been taken. See, e.g., Mifeprex

  Label at 13 (dkt. 53-6 at 63). And a lower dose of mifepristone could result in

  either the same or a higher rate of continued pregnancy. See dkt. 53-6 at 12–

  13 (Schreiber Decl. ¶ 39). Therefore, a second substantial limitation of the

  2018 study is that it did not establish that the characteristics of patients in the




  8 The 2018 study identified this as a "confounding variable," see dkt. 53-6 at 84, but
  Dr. Schreiber testified that it was a confounding "outcome," likening it to a cancer
  study that enrolled only patients who had already been cured. Although there are too
  many unknowns to count every excluded case as a "failed reversal," it's enough at this
  stage to find that, for the reasons explained above, the exclusions make the study's
  outcomes unreliable.

                                           21
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 22 of 33 PageID #: 975




  treatment and "control" groups aligned closely enough to draw a reasonable

  inference of causation.

        In sum, considering all evidence in the record, the Court finds that the

  2018 Delgado study is not evidence of causation and does not fit or support the

  "[s]ome evidence" language of the Required Disclosure. Indeed, Dr. Delgado

  admitted that his studies "cannot prove" causation; that they are "limited"

  because neither was run as a randomized, controlled trial (which the parties

  agree is "the gold standard of scientific research"); that his 2018 study suffered

  from a significant "confounding variable;" and that his studies used a design

  that has "a greater possibility of bias" than a controlled trial. See dkt. 57-2 at

  25, 53–54.

        The parties agree that a randomized clinical trial testing the efficacy of

  progesterone treatment to counteract the effects of mifepristone would be

  meaningful. But no such clinical trial has been successfully conducted. Dr.

  Schreiber described a 2020 study that attempted to enroll forty patients for a

  randomized controlled trial studying progesterone-based abortion pill reversal.

  See Mitchell D. Creinin et al., Mifepristone Antagonization With Progesterone to

  Prevent Medical Abortion: A Randomized Controlled Trial, 135(1) Obstetrics &

  Gynecology 158–65 (2020) (dkt. 53-6 at 182–89). That study was discontinued

  for safety reasons after enrolling only twelve patients, with ten of the patients

  completing the study. Id. at 182. Of the five patients who completed the

  treatment group—those receiving progesterone—four patients had continuing

  pregnancies. Id. at 184. And of the five patients who completed the control


                                          22
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 23 of 33 PageID #: 976




  group—those receiving a placebo—only two had continuing pregnancies. Id.

  As with Dr. Delgado's 2012 study, those numbers are too small to support any

  medical findings. Id. at 182 (explaining that because the study was

  discontinued with so few participants, the researchers "could not estimate the

  efficacy of progesterone for mifepristone antagonization").

        The parties also discuss a 1988 Japanese animal study. See dkt. 57-2 at

  8–9 (Delgado Decl. ¶ 22) (referencing Shingo Yamabe et al., The Effect of RU486

  and Progesterone on Luteal Function During Pregnancy, 65 Folia

  Endocrinologica Japonica 5 (1988) (dkt. 57-2 at 58–74)); dkt. 53-6 at 78, 84.

  But as Dr. Schreiber testified, animal studies are "extremely preliminary" and

  are never alone enough to allow a clinical recommendation for a treatment's

  use in humans.

        To be clear, the Court does not find that the medical studies in the

  record have shown that abortion pill reversal does not or cannot work. As Dr.

  Creinin's study concluded, "we should not dismiss mifepristone antagonization

  [with progesterone] as impossible." Dkt. 53-6 at 188. The lack of evidence on

  causation goes to the question that is key for First Amendment purposes—

  whether the medical evidence in the record sufficiently fits the Required

  Disclosure as to make the statement "[s]ome evidence suggests" that

  mifepristone's effects "may be avoided, ceased, or reversed" truthful and not

  misleading. See §§ 4(a)(1), 5(a)(1)(C), 2021 Ind. Acts ___. The medical studies

  in the record do not justify that statement because those studies do not

  support causation.


                                         23
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 24 of 33 PageID #: 977




                     b. Biological principles

        Progesterone is an essential hormone for a healthy pregnancy, and

  progesterone levels are typically far higher for pregnant women than for those

  who are not pregnant. Mifepristone is a progesterone receptor antagonist that

  binds preferentially to progesterone receptors within a few hours of the patient

  taking it. In short, mifepristone blocks progesterone.

        The State argues that biological principles regarding how mifepristone

  and progesterone work "provide good reason to think that taking progesterone

  will decrease the odds that mifepristone will successfully terminate the

  pregnancy." Dkt. 57 at 13.

        At the evidentiary hearing, Dr. Delgado analogized mifepristone to a

  "false key" that enters the lock but will not "turn" to cause the hormone effect.

  He testified that mifepristone does not stay in the lock but goes in and out.

  Therefore, he testified, "if you flood the system with extra good keys" of

  progesterone, "then the odds are that the progesterone is going to . . . have the

  good hormone effect." Other State experts testified "that administering

  progesterone can inhibit the effects of mifepristone and prevent fetal death."

  Dkt. 57 at 11 (citing declarations).

        Dr. Schreiber, however, testified that mifepristone binds preferentially

  and very tightly to the receptors, so "the progesterone can't seem to get in." Dr.

  Schreiber also testified that, regardless of mifepristone's effectiveness, adding

  progesterone is "entirely unlikely" to prevent an abortion. She explained that




                                          24
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 25 of 33 PageID #: 978




  progesterone levels are already very high in pregnancy, so adding more is like

  rain on a swimmer in a pool—the swimmer cannot get more wet.

        The conflicting testimony does not resolve whether biological principles

  may provide "good reason to think" that progesterone treatment is efficacious,

  but that question does not need to be resolved in this case. The question is

  whether "[s]ome evidence suggests" that abortion pill reversal may have the

  effect of avoiding, ceasing, or reversing the effects of mifepristone. In other

  words, is there evidence of causation? The biological principle relied upon by

  the State is not "[s]ome evidence" of causation; instead, it merely supports what

  the medical research in the record has concluded—that further research is

  required. See dkt. 53-6 at 188.

                     c. Clinical experience

        There's no dispute that there are some cases where women who have

  taken mifepristone have continued their pregnancies to term and delivered

  healthy babies. It is similarly uncontested that in some of those cases, the

  women had received progesterone therapy after having taken mifepristone. But

  those cases do not show a causal relationship between the treatment

  (progesterone therapy) and the outcome (the survival and delivery of a healthy

  baby). In other words, those cases do not show that the progesterone

  treatment was the reason for the survival and delivery of the healthy babies.

        Dr. Delcoco, for example, agreed that her patients who had delivered

  babies after having taken mifepristone followed by progesterone therapy "may

  have had continuing pregnancies without any treatment at all." Neither Dr.


                                          25
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 26 of 33 PageID #: 979




  Delcoco nor the other clinical physicians in the record offered evidence of

  causation between the progesterone therapy and the outcome of continued

  pregnancies. These outcomes do not qualify as "[s]ome evidence" that

  progesterone therapy can counteract the effects of mifepristone because they

  do not support the inference of causation.

              3. First Amendment protection against untrue or misleading
                 compelled speech

        The State has an "important and legitimate interest" in "protecting the

  life of the unborn." Casey, 505 at 883, 945–46. And the Supreme Court "has

  given state and federal legislatures wide discretion to pass legislation in areas

  where there is medical and scientific uncertainty." Gonzales v. Carhart, 550

  U.S. 124, 163 (2007). Indeed, Indiana law already requires many other

  informed-consent disclosures, including disclosure of "information concerning

  the abortion inducing drug"; "[o]bjective scientific information of the risks of

  and alternatives to the procedure or the use of an abortion inducing drug"; and

  the availability of medical assistance benefits for neonatal care and childbirth,

  child support obligations, availability of adoption alternatives, physical risks of

  abortion, and the availability of counseling. Ind. Code § 16-34-2-1.1. None of

  those requirements are challenged here.

        Instead, this case involves the State compelling content-based speech.

  See NIFLA, 138 S. Ct. at 2371 ("By compelling individuals to speak a particular

  message, such notices alter the content of their speech." (citation and

  alterations omitted)). And because the Required Disclosure mandates specific

  language, it does not regulate "conduct [that] incidentally involves speech." Id.
                                          26
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 27 of 33 PageID #: 980




  at 2372 (citing Casey, 505 U.S. at 884). It instead "regulates speech as

  speech." Id. at 2374. 9

        To satisfy the First Amendment's standards, therefore, the Required

  Disclosure must, at a minimum, be truthful and not misleading. The Required

  Disclosure expressly relies on medical evidence—"[s]ome evidence suggests"—

  so, for it to be truthful and not misleading, the language of the Required

  Disclosure must fit with the medical evidence. The State's evidence includes

  medical studies, testimony about biological principles, and physicians' clinical

  experiences. 10 This evidence does not establish causation. There is therefore

  no medical evidence in the record supporting the Required Disclosure, which

  expressly requires "[s]ome evidence" for it to be "truthful and not misleading."

  Casey, 505 U.S. at 882.


  9 The Court does not resolve whether strict scrutiny or a lower level of scrutiny

  applies. Generally, strict scrutiny applies to content-based regulations of speech. See
  NIFLA, 138 S. Ct. at 2371, 2374. While this case implicates the "exempt[ion]" for
  informed-consent requirements, that exemption generally applies to conduct
  regulations that only incidentally burden speech rather than direct regulations on
  speech. Id. at 2373–74. The Court need not resolve this question because even the
  lower level of scrutiny requires compelled speech to be truthful and not misleading,
  which is not satisfied here.

  10 At the evidentiary hearing, the State argued, for the first time, that the Required
  Disclosure is truthful and not misleading, regardless of the merits of abortion pill
  reversal, because it states only that mifepristone alone is not extremely effective at
  causing abortion. While the Required Disclosure does not mention progesterone
  treatment, it directs women to "[i]mmediately contact" Heartbeat International's
  website and hotline for "Abortion Pill Reversal." See §§ 4(a)(1), 5(a)(1)(C), 2021 Ind.
  Acts ___; dkt. 57-9 at 5 (Foster Decl. ¶ 12). Both resources are dedicated to using
  progesterone to counter or mitigate the effects of mifepristone. See id. Moreover, the
  parties have otherwise presented evidence and argument focused solely on whether
  the Required Disclosure is true and not misleading in the context of undergoing
  progesterone treatment. The Court accordingly evaluates the issue as framed and
  presented by the parties through the briefing and evidence.

                                             27
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 28 of 33 PageID #: 981




        This is not to say that the State has no way to provide information about

  abortion pill reversal to pregnant women. The State could give information

  about abortion pill reversal on the Indiana Department of Health's website.

  Abortion providers are already required to inform each woman about that

  website before she undergoes an abortion. See Ind. Code § 16-34-2-1.1(a)(2)(F).

  The State could also itself inform women about the 24/7 hotline referenced in

  the Required Disclosure. See dkt. 57-9 at 5 (Foster Decl. ¶ 12). That type of

  government speech does not implicate the First Amendment. See Walker v.

  Texas Div., Sons of Confederate Vets., Inc., 576 U.S. 200, 207 (2015) ("When

  government speaks, it is not barred by the Free Speech Clause from

  determining the content of what it says."). But the First Amendment is directly

  implicated when the State takes the same message and forces medical

  providers to recite it. See NIFLA, 138 S. Ct. at 2376 ("The First Amendment

  does not permit the State to sacrifice speech for efficiency.") (citation omitted);

  see Cedar Point Nursery v. Hassid, --- S. Ct. ----, 2021 WL 2557070, at *6 (U.S.

  June 23, 2021) ("The Constitution . . . is concerned with means as well as

  ends.") (citation omitted).

        In sum, because the evidence in the record does not show that the

  Required Disclosure is "truthful and not misleading," it is not a "reasonable"

  regulation of "the practice of medicine," Casey, 505 U.S. at 884, that is

  categorically "exempt . . . from the normal prohibition on content-based

  restrictions," NIFLA, 138 S. Ct. at 2372. Instead, it "regulates speech as

  speech" without an adequate medical basis. NIFLA, 138 S. Ct. at 2374.


                                           28
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 29 of 33 PageID #: 982




  Plaintiffs have thus shown a reasonable likelihood of success on the merits of

  their First Amendment claim. 11

        B. Irreparable harm with no adequate remedy at law

        "[V]iolations of First Amendment rights are presumed to constitute

  irreparable injuries." Christian Legal Soc'y v. Walker, 453 F.3d 853, 867 (7th

  Cir. 2006); see 11A Charles Alan Wright & Arthur R. Miller, Federal Practice

  and Procedure § 2948.1 (3d ed. Apr. 2021 Update) ("When an alleged

  deprivation of a constitutional right is involved, such as the right to free speech

  or freedom of religion, most courts hold that no further showing of irreparable

  injury is necessary."). Plaintiffs have demonstrated a reasonable likelihood of

  success on the merits of their First Amendment claim, so they have shown

  irreparable injury without an adequate remedy at law absent a preliminary

  injunction.

        C. Balancing

        Because Plaintiffs are reasonably likely to succeed on the merits of their

  First Amendment claim, their action is in the public interest. See Whole

  Woman's Health All. v. Hill, 937 F.3d 864, 875 (7th Cir. 2019) ("Enforcing a

  constitutional right is in the public interest."). Although Hoosiers have a strong

  interest in protecting democratically enacted laws, "the public interest is not

  harmed by preliminarily enjoining the enforcement of a statute that is probably



  11 Plaintiffs also argue that the Required Disclosure places an undue burden on the

  rights of women who seek an abortion. See dkt. 53 at 22–24. Because the Court finds
  that Plaintiffs are reasonably likely to succeed on the merits of their First Amendment
  claim, the Court need not address their Due Process claim.

                                            29
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 30 of 33 PageID #: 983




  unconstitutional." Higher Soc'y of Ind. v. Tippecanoe Cty., 858 F.3d 1113, 1116

  (7th Cir. 2017) (citation omitted).

        And for the reasons explained above, "it is beyond dispute that the

  plaintiffs face greater harm irreparable by the entry of a final judgment in their

  favor than the irreparable harm that the state faces if the implementation of its

  statute is delayed." Planned Parenthood of Wisconsin, Inc. v. Van Hollen, 738

  F.3d 786, 795 (7th Cir. 2013). Indeed, the Seventh Circuit has held that state

  actors experience "no harm at all" when prevented from violating constitutional

  rights. See Christian Legal Soc'y, 453 F.3d at 867. As a result, the balance of

  harms favors granting a preliminary injunction.

        D. Bond requirement

        Finally, Plaintiffs request a waiver of Federal Rule of Civil Procedure

  65(c)'s bond requirement. Dkt. 53 at 32. "There is no reason to require a

  bond" in a case in which "the court is satisfied that there's no danger that the

  opposing party will incur any damages from the injunction." Habitat Educ. Ctr.

  v. U.S. Forest Serv., 607 F.3d 453, 458 (7th Cir. 2010). Here, Defendants have

  not argued a likelihood of damages, and the Court discerns no danger of

  damages from granting the injunction. As a result, the Court excuses the

  requirement for bond. See BankDirect Cap. Fin., LLC v. Cap. Premium Fin., Inc.,

  912 F.3d 1054, 1058 (7th Cir. 2019).




                                          30
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 31 of 33 PageID #: 984




                                        V.
                                    Conclusion

        Plaintiffs' motion for a preliminary injunction is GRANTED. Dkt. [5].

  Pursuant to Federal Rule of Civil Procedure 65, a separate order consisting of

  the preliminary injunction shall issue contemporaneously with this Order.

  SO ORDERED.

 Date: 6/30/2021




                                        31
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 32 of 33 PageID #: 985




  Distribution:


  Hannah Brass Greer
  PLANNED PARENTHOOD GREAT NORTHWEST, HAWAI'I, ALASKA, IN
  hannah.brassgreer@ppgnhaik.org

  Rebecca Chan
  AMERICAN CIVIL LIBERTIES UNION FOUNDATION
  125 Broad Street, 18th Fl.
  New York, NY 10004

  Christine Clarke
  PLANNED PARENTHOOD FEDERATION OF AMERICA
  christine.clarke@ppfa.org

  Kenneth J. Falk
  ACLU OF INDIANA
  kfalk@aclu-in.org

  Thomas M. Fisher
  INDIANA ATTORNEY GENERAL
  tom.fisher@atg.in.gov

  Kian J. Hudson
  INDIANA ATTORNEY GENERAL
  kian.hudson@atg.in.gov

  Kathrine D. Jack
  LAW OFFICE OF KATHRINE JACK
  kjack@jacklawoffice.com

  Stevie Pactor
  ACLU OF INDIANA
  spactor@aclu-in.org

  Julia Catherine Payne
  INDIANA OFFICE OF THE ATTORNEY GENERAL
  Julia.Payne@atg.in.gov

  Gavin Minor Rose
  ACLU OF INDIANA
  grose@aclu-in.org
                                       32
Case 1:21-cv-01231-JPH-MJD Document 66 Filed 06/30/21 Page 33 of 33 PageID #: 986




  Sneha Shah
  LAWYERING PROJECT
  sshah@lawyeringproject.org

  Hannah Swanson
  PLANNED PARENTHOOD FEDERATION OF AMERICA
  hannah.swanson@ppfa.org

  Stephanie Toti
  LAWYERING PROJECT
  stoti@lawyeringproject.org

  Corrine Lorraine Youngs
  INDIANA ATTORNEY GENERAL
  Corrine.youngs@atg.in.gov




                                       33
